Citation Nr: 1642052	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance.

(The claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a mid-back disability are the subject of a separate decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The Veteran had active service from June 1976 to June 1980.  The Veteran also had service in the Army National Guard with various periods of active duty for training (ACDUTRA).  The clothing allowance claim comes from an August 2013 decision of the North Texas Health Care System.  

In March 2013 and April 2014, the Board remanded the Veteran's service connection claims.  It appears that the Veteran's clothing allowance claim was also before the Board at the time of the April 2014 remand, but was omitted from the issues listed therein.  Such is non-prejudicial to the Veteran, as a remand on all issues was required to fulfill his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2013 substantive appeal, the Veteran requested a Travel Board hearing before the Board, with respect to all issues listed on the title page.  He was scheduled for a video conference hearing on February 11, 2016.  The Veteran was notified of his hearing date in a January 2016 letter, but such was returned undeliverable.  In February 2016, the Veteran contacted VA, stating that he had not received notice of his hearing date; he provided an updated address and requested that his hearing be rescheduled.  Accordingly, a remand is required to schedule the Veteran for his requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




